570 N.W.2d 502 (1997)
In the Matter of the WELFARE OF B.F.W.
In the Matter of the WELFARE OF B.J.D.
Nos. C9-96-2070, C4-96-2123.
Supreme Court of Minnesota.
December 11, 1997.

ORDER
Based upon all files, records, and proceedings herein,
*503 IT IS HEREBY ORDERED that the decision of the court of appeals reversing the district court's order which found that the State of Minnesota has jurisdiction to enforce Minn.Stat. § 340A.503, subd. 1(a)(2) 1996 (minor consumption) against a juvenile member of the Leech Lake Band of Chippewa Indians on the Leech Lake Reservation, be and the same is, reversed. Our holding in State v. Robinson, ___ N.W.2d ___ (Minn., filed December 11, 1997), controls the disposition of this appeal. The decision of the court of appeals is reversed.
              BY THE COURT:
             /s/ Alexander M. Keith
                 A.M. Keith
                 Chief Justice